UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4866


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANIEL JAMAL FARMER, a/k/a Gucci,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:12-cr-00513-JFA-11)


Submitted:   November 17, 2014            Decided:   December 1, 2014


Before SHEDD, AGEE, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Chesser, Aiken, South Carolina, for Appellant.     John
David Rowell, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Nathaniel Farmer appeals the district court’s criminal

judgment sentencing him to 151 months’ imprisonment pursuant to

his guilty plea to one count of conspiracy to conduct a pattern

of racketeering activity, in violation of 18 U.S.C. §§ 1962(d)

and 1963(a) (2012).          Farmer’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious grounds for appeal but questioning whether

the district court erred in finding that Farmer was a career

offender.      Although advised of his right to do so, Farmer did

not file a supplemental brief.                The Government did not file a

response.      We affirm.

              Because Farmer did not object to his career offender

status in the district court, we review this issue for plain

error.     See United States v. Olano, 507 U.S. 725, 732 (1993).

To be a career offender, (1) Farmer must have been at least

eighteen      years    old   at   the    time    of     the    instant     offense    of

conviction; (2) the instant offense must be a felony that is a

crime    of    violence      or   a   controlled        substance      offense,      and

(3) Farmer must have at least two prior felony convictions that

are either crimes of violence or controlled substance offenses.

U.S.    Sentencing      Guidelines      Manual    (“USSG”)       §   4B1.1.    Farmer

contests      element     (3),    claiming       that    his     two   prior   felony

convictions      for    possession       of   cocaine         with   the   intent     to

                                          2
distribute cannot be considered "prior felony convictions" for

career offender purposes because they were actually part of the

instant offense.

              Our    review     of   the    record        reflects      that     Farmer       was

properly adjudged a career offender under the Guidelines.                                 Where

the crime charged is racketeering, the Guidelines provide that a

“previously imposed sentence result[ing] from a conviction prior

to the last overt act” of the conspiracy, which is also charged

as   “part    of    a   pattern      of    racketeering         activity,”         is    to    be

treated as a prior sentence, not part of the instant offense.

USSG § 2E1.1 cmt. n.4 (internal quotation marks omitted).                                     We

thus conclude that the district court did not plainly err in

counting the disputed convictions and holding that Farmer was a

career    offender      under    the      Guidelines.           See     United     States      v.

Marrone, 48 F.3d 735, 740-41 (3d Cir. 1995).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This Court

requires that counsel inform Farmer, in writing, of the right to

petition     the    Supreme     Court      of       the   United      States     for    further

review.       If    Farmer      requests        that      a   petition      be   filed,       but

counsel believes that such a petition would be frivolous, then

counsel      may    move   in   this      Court       for     leave    to   withdraw      from

representation.         Counsel’s motion must state that a copy thereof

                                                3
was served on Farmer.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   Court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    4